ORDER
The Director of the Office of Attorney Ethics having reported to the Court that FREDERICK J. HEISSENBUTTEL of WAYNE, who was admitted to the bar of this State in 1973, has been legally adjudged to be an incapacitated person, and good cause appearing;
It is ORDERED that pursuant to Rule l:20-12(a), FREDERICK J. HEISSENBUTTEL be transferred to disability inactive status, effective immediately and until the further Order of the Court; and it is further
ORDERED that FREDERICK J. HEISSENBUTTEL is hereby restrained and enjoined from practicing law during the period he remains on disability inactive status; and it is further
ORDERED that FREDERICK J. HEISSENBUTTEL comply will Rule 1:20-20 governing incapacitated attorneys; and it is further
ORDERED that the record in this matter be made a permanent part of respondent’s file as an attorney at law of this State.